Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 14, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Contrary to claimant’s contention, we find no reason to reverse the Board’s decision based on the fact that it accorded collateral estoppel effect to the factual findings of a Hearing Panel appointed pursuant to Education Law § 3020-a. The Hearing Panel had found that claimant was insubordinate and excessively absent. The Board was then free to determine whether claimant’s actions constituted misconduct justifying the denial of unemployment insurance benefits. Insofar as the Board’s finding that claimant’s behavior amounted to misconduct is not irrational, it must be upheld. Claimant’s remaining arguments have been reviewed and rejected as unpersuasive or unpreserved for review.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.